DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed 6/17/2021.
Claims 1-19 are presented for examination.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 6/19/2020. It is noted, however, that applicant has not filed a certified copy of the JP2020-105934 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 and 6/17/2021 have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Information Processing Terminal, Audio System, and Information Processing Method for Assigning Audio Processing Parameter to a Plurality of Input/Output Terminals.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1 “an identifier that identifies” wherein “an identifier” is used as a generic placeholder coupled with functional language “that identifies” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
In claim 1, “an arrangement data generator that generates” wherein “an arrangement data generator” is used as a generic placeholder coupled with functional language “that generates” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
In claim 1, “an obtainer that obtains” wherein “an arrangement data generator” is used as a generic placeholder coupled with functional language “that generates” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
In claim 4, “an operation taker that receives” wherein “an operation taker” is used as a generic placeholder coupled with functional language “that receives” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
In claim 10 “an identifier that identifies” wherein “an identifier” is used as a generic placeholder coupled with functional language “that identifies” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
In claim 10, “an arrangement data generator that generates” wherein “an arrangement data generator” is used as a generic placeholder coupled with functional language “that generates” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
In claim 10, “an obtainer that obtains” wherein “an arrangement data generator” is used as a generic placeholder coupled with functional language “that generates” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specifications shows that the following appears to be the corresponding structure described in the specifications for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
Page 8 lines 11-22 indicates that the “an identifier” 371, “an arrangement data generator” 372, and “an obtainer” 373 are implemented by a program configuring a CPU 303, thus the “composing region updater” and “text predictor” are interpreted to be programs implemented by a CPU.
Page 12 lines 14-25 and page 16 line 24-page 17 line 2 indicate that the “an operation taker” is implemented by an information processing terminal user interface that obtains user input, such as a touch screen, speech recognition processing, or gesture recognition processing.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over OLESH et al. (hereinafter OLESH), US 2016/0266867 A1, in view of ARIMOTO, US 2018/0219638 A1.

OLESH was disclosed in an IDS dated 12/14/2021.

Regarding independent claim 1, OLESH teaches an information processing terminal comprising: a display ([0039] FIGS. 4A-4M illustrates example screens 400A-400M for the user interface to be displayed via the web browser on the mobile device 115 (an information processing terminal comprising a display)); an identifier that identifies a model of an I/O device ([0059] the audio mixer 105 may transmit a mixer ID to the mobile device 115…The mixer ID may also be a unique identifier such as a numeric representation…used to differentiate the audio mixer 105 from other wirelessly capable devices; thus – mobile device 115 differentiates (wherein mobile device 115 processing to differentiate suggests an identifier that identifies) mixer 105 by the mixer ID unique identifier (a model of an I/O device)) that includes a plurality of input/output terminals ([0019] FIGS. 1A and 1B audio mixer 105 may include a plurality of input ports…various output ports (that includes a plurality of input/output terminals)); 
an arrangement data generator that generates arrangement data that shows arrangement of the plurality of input/output terminals ([0041] The mix screen 400A may be a scrolling screen whereby a user may scroll laterally across the screen to view each channel fader 408 (that shows arrangement).  The channels will correspond with the inputs and outputs on the audio mixer 105 (of the plurality of input/output terminals), [0060] The mixer setting (arrangement data) may be established (that generates) by the user at the mobile device 115 via one of the interface thereon (an arrangement data generator)), based on an identification result of the identifier ([0058] FIG. 5 process 500 of the audio mixer 105 for applying and transmitting various mixer settings, [0059] At block 510, the audio mixer 105 may transmit a mixer ID to the mobile device 115…The mixer ID may also be a unique identifier…used to differentiate the audio mixer 105, [0060] At block 515, the audio mixer 105 may receive a mobile device command from mobile device 115…include a mixer setting.  The mixer setting may be any setting described…with respect to FIGS. 4A-4M; thus – mixer settings in FIGS. 4A-4M based on mobile device 115 differentiating the audio mixer 105 (based on and identification result of the identifier)); 
an obtainer that obtains an audio processing parameter corresponding to each of the plurality of input/output terminals; and 
a display processor that displays audio processing parameter corresponding to each of the plurality of input/output terminals on the display, based on the arrangement data ([0039] FIGS. 4A-4M illustrates example screens 400A-400M for the user interface to be displayed via the web browser on the mobile device 115, [0040] FIG. 4A…Each channel may have a corresponding long-length fader 408 for finite adjustments of mix levels, [0041] The mix screen 400A may be a scrolling screen whereby a user may scroll laterally across the screen to view each channel fader 408.  The channels will correspond with the inputs and outputs on the audio mixer 105, [0060] The mixer setting may be established by the user at the mobile device 115 via one of the interface thereon; this suggests that the web browser on the mobile device 115 (a display processor) displays the mix levels (that displays the audio processing parameter) of each of the channels of the mixer corresponding to the inputs and outputs of the audio mixer 105 (corresponding to each of the plurality of input/output terminals) as a scrolling screen (on the display) with long-length fader 408 representing the mixer settings (based on the arrangement data)).  
OLESH does not expressly teach an obtainer that obtains the audio processing parameter corresponding to each of the plurality of input/output terminals.
However, ARIMOTO teaches an obtainer that obtains an audio processing parameter corresponding to each of a plurality of input/output terminals ([0021] The mixer 106 comprises a plurality of input terminals, and electrically adds, processes, and outputs audio signals from the keyboard 101, the drums 102, the guitar 103, the microphone 104, and the like, input to each of the input terminals, [0033] The adjustment module 302 adjusts each audio signal based on the adjustment information acquired by the adjustment information acquisition module 304, [0035] when the adjustment information shown in FIGS. 4A and 4B is acquired, [0038] FIG. 6, first, the identification module 301 identifies each musical instrument corresponding to each audio signal.  Based on the combination of the identified musical instruments, the adjustment information acquisition module 304 acquires adjustment information associated with the combination form the memory 202…The mixing module 303 mixes each of the audio signals adjusted…and outputs to the speak each the mixed audio signals; this suggest that the adjustment information module 304 acquires (an obtainer that obtains) the adjustment information for adjusting the audio signal (wherein adjustment to audio signal suggest an audio processing parameter)  for each of the identified instruments corresponding to the plurality of input terminals for outputting the mixed signals (corresponding to each of a plurality of input/output terminals)).
	Because, OLESH and ARIMOTO address the same issue of a mixer that adjusts audio signals based on adjustment parameters, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify OLESH’s information processing terminal incorporate an obtainer that obtains an audio processing parameter corresponding to each of a plurality of input/output terminals, as suggested by ARIMOTO, with a reasonable expectation of success, such that OLESH’s mobile device processor is modified to incorporate an adjustment information acquisition module that acquires adjustment information for each of instruments connected to the mixer to be mixed for output, as suggested by ARIMOTO, such that these adjustment parameters can be further adjusted on the GUI interface, as taught by OLESH, to teach an obtainer that obtains the audio processing parameter corresponding to each of the plurality of input/output terminals; and a display processor that displays the audio processing parameter corresponding to each of the plurality of input/output terminals on the display, based on the arrangement data.  This modification would have been motivated by the desire to provide an adjustment information acquisition means the acquires adjustment information for adjusting each of the audio signals of the identified connected musical instruments to make setting the mixer more easily (ARIMOTO [0005]-[0006], [0039]).

Regarding dependent claim 4, OLESH, in view of ARIMOTO, teach the information processing terminal according to claim 1, further comprising: an operation taker that receives an operation of a user (see OLESH [0056] As a user navigates through the interfaces on the mobile device 115 to apply his or her settings, the screens 400A-400M will be updated in real-time or near real-time.  Upon receiving user input that is indicative of a setting change, a command may be transmitted via wireless communication between the mobile device 115 and the audio mixer 105 indicating the setting change; thus the interface on the mobile device 115 (interfaces on the mobile device 115 suggests further comprising an operation taker) receives user input (that receives an operation of a user) indicative of a setting change), wherein the operation of a user includes an operation with respect to the audio processing parameter (see OLESH [0040] FIG. 4A illustrates mix screen 400A where the user may create and monitor mixes for fellow musicians or adjust current mixes…Each channel may have a corresponding long-length fader 408 for finite adjustment of mix levels; this suggest that a user input (wherein the operation of a user) on a fader 408 (includes an operation) would result in a finite adjustment of a mix level (with respect to the audio processing parameter)).  

Regarding dependent claim 5, OLESH, in view of ARIMOTO, teach the information processing terminal according to claim 4, wherein the operation of a user includes an operation of switching what is displayed (see OLESH FIG. 4A and [0041] The mix screen 400A may present other buttons and selectable options, [0042] FIG. 4B The mix screen 400A and gain screen 400B may be presented by selecting a mix/gain button 414; this suggests that a user selection on the interface (wherein the operation of a user) screen button 414 (includes an operation) selecting a mix/gain will switch from mix screen 400A to gain screen 400B (of switching what is displayed)).  

Regarding dependent claim 6, OLESH, in view of ARIMOTO, teach the information processing terminal according to claim 4, wherein the operation of a user includes a display operation of displaying a setting screen of the plurality of input/output terminals (see OLESH [0040] FIG. 4A illustrates mix screen 400A where the user may create and monitor mixes for fellow musicians or adjust current mixes…Each channel may have a corresponding long-length fader 408 for finite adjustment of mix levels, [0041] The mix screen 400A may be a scrolling screen whereby a user may scroll laterally across the screen to view each channel fader 408.  The channels will correspond with the inputs and outputs on the audio mixer 105; thus the user inputs on the interface screens (wherein the operation of a user) includes user scroll laterally across mix screen 400A (includes a display operation of displaying) comprising channels with faders indicating set mix levels (a setting screen) corresponding to inputs and outputs on the audio mixer 105 (of the plurality of input/output terminals)).  

Regarding dependent claim 7, OLESH, in view of ARIMOTO, teach the information processing terminal according to claim 4, wherein the operation of a user includes an on/off operation of a CUE (see OLESH [0056] As a user navigates through the interfaces on the mobile device 115 to apply his or her settings, the screens 400A-400M will be updated in real-time or near real-time.  Upon receiving user input that is indicative of a setting change, a command may be transmitted via wireless communication between the mobile device 115 and the audio mixer 105 indicating the setting change, [0052] FIG. 4K illustrates a USB playback screen 400K where users may play audio content directly from USB memory devices.  The screen 400K facilitates organization of music into folders, cue control; thus – FIG. 4K suggests that a user can interact with an interface screen (wherein the operation of a user) with button labeled CUE for cue control (includes an on/off operation of a CUE) associated with playing audio content directly form USB memory device).  

Regarding dependent claim 8, OLESH, in view of ARIMOTO, teach the information processing terminal according to claim 4, wherein the operation of a user includes a preview operation of displaying a preview of a scene recall (see OLESH [0039] FIGS. 4A-4M illustrate example screens 400A-400M for the user interface to be displayed via the web browser on the mobile device 115.  The interface include various mixing features configured to control the audio mixer 105 in response to user inputs at the display screen 120 of the mobile device 115, [0049] FIG. 4H illustrates Digitech® AMP and Stompbox modeling screen 400H providing hundreds of amplifier and effect combinations to satisfy user requirements; thus the user interface allows user interactions (wherein the operation of a user) on a modeling screen 400H of FIG. 4H which includes Presets, On and Off buttons that suggests that the user select from preset models of amplifier and effect combinations (displaying a preview of a scene recall) and then activate or deactivate with the On and Off buttons (includes a preview operation of)).  

Regarding dependent claim 9, OLESH, in view of ARIMOTO, teach the information processing terminal according to claim 1, wherein the audio processing parameter includes a channel name (see OLESH [0040] FIG. 4A illustrates mix screen 400A where the user may create and monitor mixes for fellow musicians or adjust current mixes…Each channel (e.g., CH1, CH2, CH3, CH4, CH5, CH6, CH7, etc.) may have a corresponding long-length fader 408 for finite adjustment of mix levels; thus the mix level (wherein the audio processing parameter) presented in mix screen 400A is shown with a channel label such as CH1, CH2, CH3, CH4, CH5, CH6, CH7, etc. (includes a channel name)).  

Regarding independent claim 10, OLESH teaches an audio system ([0025] FIG. 2 audio system 200) comprising: 
an I/O device ([0019] FIGS. 1A and 1B audio mixer 105 (an I/O device) may include a plurality of input ports…various output ports); 
an information processing terminal ([0026] system 200 may also include any number of mobile devices 115 (and information processing terminal)); and 
an audio processing apparatus ([0024] audio mixer 105 may include certain digital signal processing (an audio processing apparatus)), wherein the I/O device includes a plurality of input/output terminals ([0019] FIGS. 1A and 1B audio mixer 105 (wherein the I/O device) may include a plurality of input ports…various output ports (includes a plurality of input/output terminals)) that take an audio signal and send and receive the audio signal to the audio processing apparatus ([0034] FIG. 3 audio mixer 105 may include a processor 245…to execute signal processing on various inputs to provide audio processing such as gain adjustments, feedback suppression, distortion, delays, etc., for each instrument that provides an input to the audio mixer 105, [0035] The database 205 may maintain certain presets for various instruments 145 and the playback device 170, as well as save previously applied settings to the instruments 145 and the playback device 170; thus – mixer 105 input port can take input from an instrument 145 (that take an audio signal) to be processed by the processor of mixer 105 (to the audio processing apparatus) executing signal processing on various inputs applied to playback (and send and receive the audio signal)); 
the audio processing apparatus includes a digital signal processor that processes the audio signal, based on an audio processing parameter corresponding to each of the plurality of input/output terminals ([0034] FIG. 3 audio mixer 105 may include a processor 245…to execute signal processing on various inputs to provide audio processing such as gain adjustments, feedback suppression, distortion, delays, etc., for each instrument that provides an input to the audio mixer 105, [0040] FIG. 4A…Each channel may have a corresponding long-length fader 408 for finite adjustments of mix levels; thus – audio mixer 105 includes processor 245 (the audio processing apparatus includes a digital signa processor) that processes an input from an instrument (that processes the audio signal) based on execute signal processing to provide audio processing such as gain adjustments, feedback suppression, distortion, delays, etc.(based on an audio processing parameter), for each instrument that provides an input to the audio mixer 105 (corresponding to each of the plurality of input/output terminals)); and 
the information processing terminal includes a display ([0039] FIGS. 4A-4M illustrates example screens 400A-400M for the user interface to be displayed via the web browser on the mobile device 115 (the information processing terminal includes a display)), an identifier that identifies a model of the I/O device ([0059] the audio mixer 105 may transmit a mixer ID to the mobile device 115…The mixer ID may also be a unique identifier such as a numeric representation…used to differentiate the audio mixer 105 from other wirelessly capable devices; thus – mobile device 115 differentiates (an identifier that identifies) mixer 105 by the mixer ID unique identifier (a model of the I/O device)), an arrangement data generator that generates arrangement data that shows arrangement of the plurality of input/output terminals ([0040] FIG. 4A…Each channel may have a corresponding long-length fader 408 for finite adjustments of mix levels, [0041] The mix screen 400A may be a scrolling screen whereby a user may scroll laterally across the screen to view each channel fader 408 (that shows arrangement).  The channels will correspond with the inputs and outputs on the audio mixer 105 (of the plurality of input/output terminals), [0060] The mixer setting (arrangement data) may be established (that generates) by the user at the mobile device 115 via one of the interface thereon (an arrangement data generator)), based on an identification result of the identifier ([0058] FIG. 5 process 500 of the audio mixer 105 for applying and transmitting various mixer settings, [0059] At block 510, the audio mixer 105 may transmit a mixer ID to the mobile device 115…The mixer ID may also be a unique identifier…used to differentiate the audio mixer 105, [0060] At block 515, the audio mixer 105 may receive a mobile device command from mobile device 115…include a mixer setting.  The mixer setting may be any setting described…with respect to FIGS. 4A-4M; thus – mixer settings in FIGS. 4A-4M based on mobile device 115 differentiating the audio mixer 105 (based on and identification result of the identifier)), 
a display processor that displays audio processing parameter corresponding to each of the plurality of input/output terminals on the display, based on the arrangement data ([0039] FIGS. 4A-4M illustrates example screens 400A-400M for the user interface to be displayed via the web browser on the mobile device 115, [0040] FIG. 4A…Each channel may have a corresponding long-length fader 408 for finite adjustments of mix levels, [0041] The mix screen 400A may be a scrolling screen whereby a user may scroll laterally across the screen to view each channel fader 408.  The channels will correspond with the inputs and outputs on the audio mixer 105, [0060] The mixer setting may be established by the user at the mobile device 115 via one of the interface thereon; this suggests that the web browser on the mobile device 115 (a display processor) displays the mix levels (that displays the audio processing parameter) of each of the channels of the mixer corresponding to the inputs and outputs of the audio mixer 105 (corresponding to each of the plurality of input/output terminals) as a scrolling screen (on the display) with long-length fader 408 representing the mixer settings (based on the arrangement data)).  
OLESH does not expressly teach an obtainer that obtains the audio processing parameter corresponding to each of the plurality of input/output terminals.
However, ARIMOTO teaches an obtainer that obtains an audio processing parameter corresponding to each of a plurality of input/output terminals ([0021] The mixer 106 comprises a plurality of input terminals, and electrically adds, processes, and outputs audio signals from the keyboard 101, the drums 102, the guitar 103, the microphone 104, and the like, input to each of the input terminals, [0033] The adjustment module 302 adjusts each audio signal based on the adjustment information acquired by the adjustment information acquisition module 304, [0035] when the adjustment information shown in FIGS. 4A and 4B is acquired, [0038] FIG. 6, first, the identification module 301 identifies each musical instrument corresponding to each audio signal.  Based on the combination of the identified musical instruments, the adjustment information acquisition module 304 acquires adjustment information associated with the combination form the memory 202…The mixing module 303 mixes each of the audio signals adjusted…and outputs to the speak each the mixed audio signals; this suggest that the adjustment information module 304 acquires (an obtainer that obtains) the adjustment information for adjusting the audio signal (wherein adjustment to audio signal suggest an audio processing parameter)  for each of the identified instruments corresponding to the plurality of input terminals for outputting the mixed signals (corresponding to each of a plurality of input/output terminals)).
	Because, OLESH and ARIMOTO address the same issue of a mixer that adjusts audio signals based on adjustment parameters, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify OLESH’s information processing terminal incorporate an obtainer that obtains an audio processing parameter corresponding to each of a plurality of input/output terminals, as suggested by ARIMOTO, with a reasonable expectation of success, such that OLESH’s mobile device processor is modified to incorporate an adjustment information acquisition module that acquires adjustment information for each of instruments connected to the mixer to be mixed for output, as suggested by ARIMOTO, such that these adjustment parameters can be further adjusted on the GUI interface, as taught by OLESH, to teach an obtainer that obtains the audio processing parameter corresponding to each of the plurality of input/output terminals; and a display processor that displays the audio processing parameter corresponding to each of the plurality of input/output terminals on the display, based on the arrangement data.  This modification would have been motivated by the desire to provide an adjustment information acquisition means the acquires adjustment information for adjusting each of the audio signals of the identified connected musical instruments to make setting the mixer more easily (ARIMOTO [0005]-[0006], [0039]).

Regarding independent claim 11, claim 11 is a method claim that is substantially the same as the information processing terminal of claim 1.  Thus, claim 11 is rejected for the same reason as claim 1.  Additionally, OLESH discloses an information processing method ([0064] FIG. 6 process 600 of the mobile device 115).

Regarding dependent claims 14-19, claims 14-19 are method claims that are substantially the same as the information processing terminal of claims 4-9.  Thus, claims 14-19 are rejected for the same reasons as claims 4-9.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over OLESH in view of ARIMOTO, as applied in the rejection of claim 1 and 11, and further in view of McRae, US 2016/0165170 A1.

Regarding dependent claim 2, OLESH, in view of ARIMOTO, teach the information processing terminal according to claim 1, wherein the identifier identifies the model of the I/O device (see OLESH [0059] the audio mixer 105 may transmit a mixer ID to the mobile device 115…The mixer ID may also be a unique identifier such as a numeric representation…used to differentiate the audio mixer 105 from other wirelessly capable devices; thus – mobile device 115 differentiates (wherein mobile device 115 processing to differentiate suggests wherein the  identifier that identifies) mixer 105 by the mixer ID unique identifier (the model of the I/O device))
OLESH and ARIMOTO do not expressly teach identifies the model of the I/O device based on data of an image obtained by capturing the I/O device.  
However, McRae teaches identifying a model of a device based on data of an image obtained by capturing the device ([0063] the mechanism for recognition may be capturing the image for the remote control device and comparing the image against a database of remote control device images, [0028] Once the AR device focuses on the target device and identifies it, the AR device initiates communications with the target device.  Once the device and device type have been identified by the AR device, a group of control objects and their operation modes are transferred to the AR device as control object metadata; this suggests that the AR device identifies a target device (of a device) and device type (identifying a model) based on focusing on the target device that was image captured (by capturing the device) and recognized thru comparison of the captured image against a database of device images (based on data of an image obtained)).
Because OLESH, in view of ARIMOTO, and McRae address the same issue of mobile device remote controlling an identified target device, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify OLESH and ARIMOTO’s information processing terminal with a mechanism for identifying a remote device and its device type based on capturing and recognizing the captured image of the device, as suggested by McRae, with a reasonable expectation of success, such that OLESH and ARIMOTO’s information processing terminal can recognize the model of the I/O device based on a captured image of the I/O device to teach wherein the identifier identifies the model of the I/O device, based on data of an image obtained by capturing the I/O device.  This modification would have been motivated by the desire to provide an AR device enabled to overlay controls to allow for control panels for devices not physically present to be controllable by the user (McRae [0004]).

Regarding dependent claim 3, OLESH, in view of ARIMOTO and McRae, teach the information processing terminal according to claim 2, wherein the display processor displays the audio processing parameter (see OLESH [0039] FIGS. 4A-4M illustrates example screens 400A-400M for the user interface to be displayed via the web browser on the mobile device 115, [0040] FIG. 4A…Each channel may have a corresponding long-length fader 408 for finite adjustments of mix levels, [0041] The mix screen 400A may be a scrolling screen whereby a user may scroll laterally across the screen to view each channel fader 408.  The channels will correspond with the inputs and outputs on the audio mixer 105; this suggested that the web browser on the mobile device 115 (wherein the display processor) displays the mix levels (displays the audio processing parameter) of each of the channels of the mixer corresponding to the inputs and outputs of the audio mixer 105) by superimposing the audio processing parameter on data of a captured image (McRae further teaches [0029] The control objects may be objects such as buttons, dials, sliders, meters, etc. available for the target device as well as placement of the control objects on the target device and how the control objects are manipulated by the user, [0030] After receiving the control metadata for the target device, the AR device overlays visual objects representing the control objects on top of and/or adjacent and/or around the target device…as viewed through the AR device; wherein the combination of OLESH, ARIMOTO and McRae suggests that the McRae’s teachings of displaying controls for the target device on top of the target device as viewed through the AR device can be further applied to OLESH’s web browser and mobile device, with a reasonable expectation of success, such that the fader controls 408 for the mix levels for the channels of the mixer is presented on top of (by superimposing the audio processing parameter on) the image of the mixer as viewed through the mobile device (data of a captured image) as doing so would allow for the benefit of viewing control panels for devices not physically present to be controllable by the user (McRae [0004])).  

Regarding dependent claims 12-13, claims 12-13 are method claims that are substantially the same as the information processing terminal of claims 2-3.  Thus, claims 12-13 are rejected for the same reasons as claims 2-3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHAVEZ et al., US 2017/0364321 A1 (Dec. 21, 2017) (Abstract A system may include a mobile device configured to transmit at least one system variable control signal indicative of an audio processing command, and a translation controller distinct and separate from the mobile device. The translation controller may be configured to receive the system variable control signal, and transmit a mixer message in a protocol specific to an audio mixing console based on the system variable control signal, the mixer message including at least one audio processing command).                                                                                                                                                                                                  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143                                                                                                                                              
                                                                                                                 /JENNIFER N WELCH/ Supervisory Patent Examiner, Art Unit 2143